Citation Nr: 0614757	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-30 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to January 
1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which determined that new and material 
evidence had not been submitted sufficient to reopen the 
claim for service connection for a mental disorder.  This 
matter also comes before the Board on appeal from a March 
2004 rating decision, which confirmed a previous denial of 
service connection for a back disability and again determined 
that new and material evidence had not been submitted 
sufficient to reopen the claim for service connection for 
schizophrenia.

The de novo claim for service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Veteran's Benefits 
Administration, Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Evidence submitted since a February 1999 decision which 
confirmed a previous denial of service connection for a back 
disability, was not previously submitted to agency decision 
makers, is neither cumulative or redundant and, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a back disability.  

3.  Evidence submitted since a February 1999 decision which 
confirmed a previous denial of service connection for a 
nervous condition, was not previously submitted to agency 
decision makers; however, it is cumulative and redundant of 
the evidence previously associated with the claims folder 
and, by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for schizophrenia.  


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  Evidence received since the final February 1999 
determination wherein the RO reaffirmed a previous denial of 
the veteran's claim of entitlement to service connection for 
a back disability is new and material, and the veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 3.160, 
20.302, 20.1103 (2005).

3.  Evidence received since the final February 1999 rating 
determination wherein the RO reaffirmed a previous denial of 
the veteran's claim of entitlement to service connection for 
a nervous condition is not new and material, and the 
veteran's claim for service connection for schizophrenia is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 3.159, 3.160, 20.302, 20.1103 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in October 2002, May 2003, and September 
2003 prior to the initial decisions on the claims in December 
2002 and March 2004.  Therefore, the timing requirement of 
the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the 
aforementioned letters as to what kinds of evidence was 
needed to substantiate the underlying service connection 
claims.  The veteran was informed that evidence towards 
substantiating his claims would be (1) evidence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  

In this case, the RO also notified the veteran what 
information or evidence was needed in order reopen the claims 
for service connection for a mental disorder and a back 
disability.  VA has an obligation to notify claimants what 
information or evidence is needed in order for a claim to be 
substantiated, and it has a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. § 3.159 (2005).  VCAA specifically provided that 
nothing in amended section 5103A, pertaining to the duty to 
assist claimants, shall be construed to require VA to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  

With regard to the claim for service connection for a back 
disability, in the decision below, the Board has reopened the 
veteran's claim.   Additional notice and assistance 
concerning the development of the claim has been ordered in 
the Remand section of this decision below.  The Board has 
determined that new and material evidence has not been 
submitted to reopen the claim for service connection for 
schizophrenia.  As the claim is being denied, no effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran in not having been notified about 
evidence needed to support a claim for a certain effective 
date for an award of benefits.  Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  
Therefore, the Board concludes that current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice to the veteran was at worst harmless error 
in that it did not affect the essential fairness of the 
adjudication.  Id.; Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005); rev'd on other grounds, Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

Though the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claims, the Board finds that 
he was fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  As 
noted above, because each of the four content requirements of 
a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the veteran 
covering all content requirements is harmless error.  Service 
medical and personnel records, as well as VA outpatient and 
hospitalization records have been obtained in support of the 
claims on appeal.   

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

New and Material

Criteria

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claims 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Analysis

I.  Back Disability

The veteran seeks to reopen a claim for service connection 
for a back disability first denied by the RO in February 
1997.  The veteran has made various attempts to reopen his 
claim.  The RO last denied the claim in February 1999.  
Having carefully considered the evidence of record in light 
of the applicable law, the Board finds that the evidence is 
sufficient to reopen the claim.  

The record indicates that in its February 1999 decision, the 
RO reaffirmed a previous denial for service connection for a 
back disability on the basis that a chronic back disability 
was not diagnosed during service.  The RO further found that 
there was no evidence of a current back disability.  Of 
record at the time of the February 1999 decision were the 
veteran's service medical records which show he was treated 
for a back injury in October 1977.  The veteran was diagnosed 
with muscle strain and paravertebral muscle spasm.  The 
veteran again complained of low back pain in November 1977.  
The veteran was variously diagnosed with malingering and 
muscle spasm of the right lumbar spine.    The veteran 
reported recurrent back pain on his December 1977 report of 
medical history.  The corresponding separation examination 
was negative for a diagnosis of a back disorder.  

The veteran failed to appear for a May 1980 VA examination.  
The veteran was hospitalized in October 1984 for an unrelated 
disorder.  He complained of back pain.  The treatment 
provider noted x-rays of the back showed L5 was in a 
transitional form with pseudoarthrosis with the fourth 
sacroiliac on the right.  This was associated with 
instability of the chondrolateral disc space at the L4-5 
level.  There was no associated fracture or pares of L4.  The 
body of L4 appeared six millimeters superior to the body of 
L5, which most likely represented a subluxation.

VA outpatient treatment records dated between 1993 and 1997 
indicate the veteran complained of back pain.  No diagnosis 
was rendered.  

Evidence submitted subsequent to the February 1999 decision 
includes VA outpatient treatment records dated between 1994 
and 2003, which contain diagnoses of chronic low back pain, 
lumbosacral spondylosis, lumbago, and degenerative joint 
disease (DJD) of the back. 

An August 2004 letter from a staff physician at the Grand 
Rapids Home for Veterans notes the veteran injured his back 
in service and had "significant lumbosacral disease from 
that injury."  The doctor indicated back pain was the result 
of the 1977 in-service back injury.

As noted previously, the February 1999 decision affirmed a 
previous denial of service connection on the basis that there 
was no evidence of a chronic back disability in service or 
any evidence of a current back disorder.  The "new" 
evidence received since then contains various diagnoses of 
back disorders, to include chronic low back pain, lumbosacral 
spondylosis, lumbago, and DJD.  Further, the August 2004 
medical opinion relates the veteran's symptoms of back pain 
to his in-service military injury.  Thus, the "new" 
evidence relates to an unestablished fact necessary to 
substantiate the veteran's claim, i.e.  the presence of a 
current back disorder and a medical nexus opinion.  
Therefore, this evidence is new and material evidence, and 
the veteran's claim of entitlement to service connection for 
a back disability is reopened.  See 38 C.F.R. § 3.156(a).  

The Board concludes that, given the August 2004 opinion that 
service medical records dated in November 1977 showed 
"significant lumbosacral disease" and  back pain was the 
result of the injury, as opposed to a specific diagnosis, the 
claim for service connection for a back disability requires 
further development of the evidence including a medical 
opinion by an orthopedic doctor who has reviewed all of all 
the relevant evidence of record including the complete 
service medical records and post-service medical reports 
including the opinion of the doctor noted above who has not 
reviewed all the evidence of record in rendering his opinion.

II. Schizophrenia

The veteran seeks to reopen a claim for service connection 
for schizophrenia first denied by the RO as a nervous 
condition in March 1985.  The veteran has made various 
attempts to reopen his claim.  The RO last denied the claim 
in February 1999.  Having carefully considered the evidence 
of record in light of the applicable law, the Board finds 
that the evidence is not sufficient to reopen the claim.  

The record indicates that in its February 1999 decision, the 
RO reaffirmed a previous denial for service connection on the 
basis that a psychiatric disorder was not diagnosed during 
the veteran's military service or within the year subsequent 
to his discharge from service.  

Of record at the time of the February 1999 decision were the 
veteran's service medical records which were devoid of any 
complaints, treatment, or diagnoses of a psychiatric 
disorder, to include schizophrenia.  The veteran indicated in 
his December 1977 report of medical history that he had 
depression and excessive worry; however, the corresponding 
separation medical examination was negative for a diagnosis 
of a psychiatric disorder.

An October 1984 VA hospitalization report shows the veteran 
was treated for alcohol addiction and alcoholic hallucinosis.   
VA outpatient treatment records dated in October 1994 show 
the veteran complained of depression, anxiety, and auditory 
hallucinations.  

Evidence submitted subsequent to the February 1999 decision 
includes VA outpatient treatment records dated between 1994 
and 2003, which contain diagnoses of schizophrenia, 
schizoaffective disorder, and paranoid schizophrenia.  A 
November 2000 entry indicates paranoid schizophrenia was 
first diagnosed in 1986.

As noted previously, the February 1999 decision affirmed a 
previous denial of service connection on the basis that there 
was no evidence of a psychiatric disorder during the 
veteran's active duty service or within the year subsequent 
to his discharge from said service.  While the evidence is 
"new" in that it was not previously associated with the 
claims folder, there is still no showing that schizophrenia 
was diagnosed during the veteran's active duty service or 
within the year subsequent to his discharge.   

Further, despite current diagnoses of schizophrenia, 
schizoaffective disorder, and paranoid schizophrenia, there 
are no opinions of record that the current diagnoses are 
related to the veteran's active duty service.  In order to 
establish direct service connection for a disorder, there 
must be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).

Thus, the "new" evidence does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim.  Therefore, this evidence is not new and material, and 
the veteran's claim of entitlement to service connection for 
schizophrenia is not 
reopened.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disability is 
reopened, and the appeal is granted to this extent only.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for schizophrenia 
is not reopened, and the appeal is denied.


REMAND

The veteran contends that he is entitled to service 
connection for a back disability.  Specifically, he asserts 
that his current back disorder originated during an October 
1977 in-service injury.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that further development of the 
evidence is needed to decide the claim in this case.  
38 C.F.R. § 3.159(c)(2), (4).

Reason for Remand: Outstanding VA Outpatient Treatment 
Records.  In statements dated in March 2004 and July 2004, 
the veteran indicated that he sought treatment for his back 
disability from January 1978 to January 1991 at the Battle 
Creek, Michigan, VA Medical Center (VAMC).   It does not 
appear these records have been associated with the claims 
folder.

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to, medical and other records from VA medical 
facilities.  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  38 C.F.R. § 3.159(c)(2).  

Further, the VA is deemed to have constructive knowledge of 
these records and, in this case, has actual knowledge of the 
existence of those records.  As such, they are considered to 
be evidence that is of record at the time any decision is 
made, and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (". . . an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error. . .").

Therefore, upon remand, the VBA AMC should attempt to obtain 
the identified VA outpatient treatment records of the 
veteran.  All efforts to obtain these records should be 
clearly documented in the claims folder.

Reason for Remand: VA Examination.  A review of the veteran's 
service medical records shows he was treated for a back 
injury in October 1977.  The veteran was diagnosed with 
muscle strain and paravertebral muscle spasm.  The veteran 
again complained of low back pain in November 1977.  The 
veteran was variously diagnosed with malingering and muscle 
spasm of the right lumbar spine.  The veteran reported 
recurrent back pain on his December 1977 report of medical 
history.  The corresponding separation examination was 
negative for a diagnosis of a back disorder.  

The veteran was hospitalized in October 1984 for an unrelated 
disorder.  He complained of back pain.  The treatment 
provider noted x-rays of the back showed L5 was in a 
transitional form with pseudoarthrosis with the fourth 
sacroiliac on the right.  This was associated with 
instability of the chondrolateral disc space at the L4-5 
level.  There was no associated fracture or pares of L4.  The 
body of L4 appeared six millimeters superior to the body of 
L5, which most likely represented a subluxation.

VA outpatient treatment records dated between 1993 and 1997 
indicate the veteran complained of back pain.  No diagnosis 
was rendered.  VA outpatient treatment records dated between 
1994 and 2003 contain diagnoses of chronic low back pain, 
lumbosacral spondylosis, lumbago, and DJD. 

An August 2004 letter from D.B.E., Staff Physician, Grand 
Rapids Home for Veterans, notes the veteran sustained a 
"lumbar spinal injury" during service.  The doctor further 
indicated treatment notes dated in November 1977 showed 
"significant lumbosacral disease from that injury."  The 
doctor opined back pain, and not a specific diagnosis, was 
the result of the 1977 in-service back injury.  There is no 
indication the physician reviewed the complete service 
medical records, to include the initial injury report in 
October 1977 or the additional entry dated in November 1977, 
which noted a diagnosis of malingering.  Further, there is no 
indication the doctor reviewed the post-service medical 
records, including the October 1984 VA hospitalization report 
or VA outpatient treatment records dated between 1993 and 
2003.  Finally, as noted in the previous section, it would 
appear that there are outstanding treatment records of the 
veteran from Battle Creek VAMC.

As it is essential, both in the examination and in the 
evaluation of a disability, that each disability be viewed in 
relation to its history, a remand for a VA examination is 
necessary to determine the etiology of any currently 
diagnosed back disorder.   38 C.F.R. § 4.1.  Under the VCAA, 
an examination is necessary to make a decision on a claim, if 
the evidence of record contains the following: (1) competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability and (2) the 
evidence indicates the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service, but (3) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, VBA AMC should 
review the information and the evidence 
presented with the claim and to provide 
the claimant with notice of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim as 
reasonably contemplated by the 
application.  This includes notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506 (March 3, 2006).

2.  VBA AMC should obtain outpatient 
treatment records of the veteran from the 
Battle Creek, Michigan, VAMC dated from 
January 1978 to January 1991.  All 
efforts to obtain these records should be 
clearly documented in the claims folder.

3.  VBA AMC should arrange for the 
veteran to undergo an orthopedic 
examination by a VA physician who will 
review all the relevant records 
pertaining to a back disorder in this 
case, including the service medical 
records, post-service medical reports, 
and the August 2004 opinion rendered by 
D.B.E., Staff Physician, Grand Rapids 
Home for Veterans.  The physician should 
render an opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that a current back disorder, to 
include lumbosacral spondylosis, lumbago, 
and DJD, had its onset in service or is 
the result of the October 1977 injury, as 
opposed to its having had its onset at a 
later date or its being the result of 
some other cause or factor.  (The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.).  
The physician should provide a rationale 
for the opinion based on the medical 
history in this case and/or on what is 
known about the likely causes of the 
currently diagnosed back disorder or 
disorders.  

4.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

5.  Thereafter, the veteran's claim for 
service connection for a back disorder 
should be readjudicated.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
a summary of the evidence, and the 
applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  The veteran should 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


